DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180141509 A1 to Thompson et al. in view of US 20190199109 A1 to Oh. 
Regarding claim 1, Thompson et al. discloses a wind turbine comprising:
a nacelle (Fig. 1: 112) including an electric generator (102) that rotates under the action of an inflowing airstream (wind turbine); 
a charging station (105; also in Fig. 6) in electrical communication with the electric generator (102); and 
one or more ports (105 has 3 output ports) disposed in the charging station and configured to convey electric power to the load (602).
However, it fails to disclose one or more ports disposed in the charging station and configured to convey electric power to the portable electronic devices.
Oh teaches one or more ports (Fig. 5: 185) disposed in the charging station (180) and configured to convey electric power to the portable electronic devices [0079].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the charging station as disclosed by Oh to the charging station disclosed by Thompson et al.
One would have been motivated to do so to further charger additional electronic devices for passengers inside the vehicle. 
Regarding claim 2, Thompson et al. discloses the nacelle includes an air inlet (Fig. 1: left hole of 112) that receives the airstream during forward movement of the vehicle.
Regarding claim 3, Thompson et al. discloses a multiplicity of blades (Fig. 1: left of generator 102) disposed within the nacelle are configured to rotate the electric generator under the action of the airstream.
Regarding claim 4, Thompson et al. discloses the electric generator is configured to produce an electric current during rotation under the action of the airstream [0006].
Regarding claim 5, the combination of Thompson et al. and Oh discloses the charging station (Oh, Fig. 4: 200) is configured to be located within an interior passenger cabin of the vehicle.
Regarding claim 6, Thompson et al. discloses the charging station is electrically coupled to the electric generator by way of a power cable (Fig. 6: power lines between 102 and 105) configured to convey electric power from the electric generator to the charging station. 
Regarding claim 7, the combination of Thompson et al. and Oh discloses the charging station comprises a housing (Fig. 5: 105) that encloses electric circuitry and one or more rechargeable batteries (106) configured to convey electric power suitable for charging one or more portable electronic devices (from Fig. 5 of Oh).
Regarding claim 8, the combination of Thompson et al. and Oh discloses the housing includes one or more ports (Oh, Figs. 4 and 5: 185) configured to receive charger cables from the one or more portable electronic devices.
Regarding claim 9, Thompson et al. discloses the charging station includes at least one power indicator (Fig. 6: 402) configured to indicate when electric power is being applied to the one or more portable electronic devices.
Regarding claim 10, the combination of Thompson et al. and Oh discloses a dedicated power indicator (Oh, Fig. 5: 165; [0075]) is associated with each of the one or more ports and configured to convey information about the status of a portable electronic device plugged into each of the one or more ports.
Regarding claim 15, Thompson et al. discloses a multiplicity of blades are coupled with a hub (Fig. 1: conical hub of turbine) that is attached to a front of the generator and are generally concentric with an air inlet of the nacelle.
Regarding claim 16, Thompson et al. discloses each of the multiplicity of blades includes a scooped cross-sectional shape that spirals (Fig. 1: blades of turbine) around the center of the hub along the length of the blade.
Regarding claim 17, the combination of Thompson et al. and Oh discloses the multiplicity of blades are configured to rotate the electric generator in response to the airstream entering through the air inlet, such that the electric generator produces an electric current [0006] to be conveyed to portable electric devices (from Fig. 5 of Oh).
Regarding claim 18, Thompson et al. discloses a method comprising:
configuring a nacelle (Fig. 1: 112) that includes an electric generator (102) that rotates under the action of an airstream flowing through the nacelle [0006]; 
fabricating a clasp (Fig. 7: under housing 112) to support the nacelle on a side mirror of the vehicle; 
placing the charging station (Fig. 5: 105) in electrical communication with the electric generator (102) by way of a power cable (power lines); and 
providing at least one power indicator (402) to indicate when electric power is being applied to the load (602).
However, it fails to disclose configuring a charging station to be located within an interior passenger cabin of the vehicle; fabricating one or more ports in the charging station whereby the portable electronic devices may be charged.
Oh teaches configuring a charging station (Fig. 4: 200) to be located within an interior passenger cabin of the vehicle; fabricating one or more ports (185) in the charging station whereby the portable electronic devices may be charged [0079].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the charging station as disclosed by Oh to the charging station disclosed by Thompson et al.
One would have been motivated to do so to further charger additional electronic devices for passengers inside the vehicle. 
Regarding claim 19, Thompson et al. discloses configuring the nacelle includes coupling a multiplicity of blades (Fig. 1: blades of turbine) with the electric generator such that the multiplicity of blades turn the electric generator under the action of the airstream.
Regarding claim 20, the combination of Thompson et al. and Oh discloses configuring the charging station includes providing electric circuitry (Fig. 5: input/out pins) and one or more rechargeable batteries (106) configured to convey electric power suitable for charging the portable electronic devices (from Fig. 5 of Oh).
Regarding claim 21, Thompson et al. and Oh discloses a method as described above. 
However, it fails to disclose fabricating the clasp includes enclosing the clasp within a layer of pliable material suitable for containing the side mirror.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a layer of pliable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to improve mounting of the wind turbine to the side mirror. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180141509 A1 to Thompson et al. in view of US 20190199109 A1 to Oh as applied to claim 1 above and further in view of US 20160064975 A1 to Withee.
Regarding claim 11, Thompson et al. and Oh discloses a wind turbine as described above including the nacelle is configured to be fastened onto a side mirror of the vehicle by way of a clasp (Fig. 7: under 112) so as to orient the nacelle toward the front of the vehicle
However, it fails to disclose a mount.
Withee teaches a mount (Fig. 1: 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the mount as disclosed by Withee to the wind turbine disclosed by Thompson et al.
One would have been motivated to do so to improve the mounting of the wind turbine to the side mirror. 
Regarding claim 12, Thompson et al. discloses the clasp comprises a strip of rigid material that includes a curvature that substantially matches the curvature of an exterior surface of the side mirror (Fig. 7: under 112).
Regarding claim 13, Thompson et al. discloses the clasp includes curved portions at opposite ends configured to grip edges of the side mirror (Fig. 7: under 112).
Regarding claim 14, Thompson et al. and Oh discloses a method as described above. 
However, it fails to disclose the clasp comprises metal or rigid plastic that is enclosed within a layer of pliable material, such as rubber or a similar material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the clasp comprise a metal or rigid plastic that is enclosed within a layer of pliable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to improve mounting of the wind turbine to the side mirror. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832